Citation Nr: 1113990	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-46 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include schizoaffective disorder and manic depressive disorder.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to April 1984.  His DD Form 214 reflects an entry level discharge with uncharacterized service at separation.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

The Veteran indicated on his November 2009 VA Form 9 that he wished to testify at a Board hearing.  A Travel Board hearing was scheduled for June 2010 and the Veteran was provided notice of this hearing in May 2010.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

Throughout the course of this appeal, the issue on appeal has been characterized as involving the submission of "new and material evidence."  The Veteran's claim was originally denied in August 1999; however, during the course of the most recent appeal, the RO obtained service treatment records which were not associated with the claims file at the time of the August 1999 decision.  Pursuant to 38 C.F.R. § 3.156(c)(i) (2010), in situations such as this, the claim will be readjudicated without the requirement of the submission of new and material evidence.  As such, the issue has been recharacterized as noted on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he first began experiencing psychiatric problems, such as hearing voices, in 1983, prior to military service and that his psychiatric disorder was aggravated by his military service.  

The Veteran's February 1984 enlistment examination shows a normal psychiatric system and in a February 1984 Report of Medical History, the Veteran denied "frequent trouble sleeping," "depression or excessive worry," "loss of memory or amnesia," and "nervous trouble of any sort."  Less than a month after entering service, the Veteran was diagnosed with "adjustment disorder with depressed mood" and an April 1984 Medical Board recommended the Veteran for discharge.

The Veteran was discharged from service in April 1984.  Post-service private medical records show treatment for various acquired psychiatric disorders to include schizoaffective disorder and depressive disorder as early as January 1999.  

For purposes of service connection pursuant to § 1131, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

The evidence currently includes the Veteran's report that he began experiencing psychiatric problems before service, a diagnosis of adjustment disorder with depressed mood during service, and various psychiatric diagnoses after service.  A medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Specifically, an opinion is required to address whether or not the Veteran's acquired psychiatric disorder is related to his military service, to include on the basis of aggravation of a pre-existing psychiatric disorder.

Also, it appears that there may be outstanding private treatment records that have not yet been associated with the claims file.  In his April 2009 notice of disagreement, the Veteran indicated that he was first diagnosed with schizoaffective disorder in Ketchikan, Alaska in approximately 1992.  The RO should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all medical care providers who treated him for a psychiatric condition since service.  After securing the necessary release, the RO should obtain these records.

The RO should specifically notify the Veteran of the necessity of obtaining records from 1992 referable treatment in Ketchikan, Alaska in and inform the Veteran that he may submit these records himself or authorize VA to obtain them on his behalf.  

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of the acquired psychiatric disorder.  The claims file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should answer the following questions:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a psychiatric disorder that existed prior to his entry onto active duty in March 1984?  

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that any currently diagnosed psychiatric disorder had its onset in service, dated from March 1984 to April 1984?  The examiner should address whether it is at least as likely as not that the Veteran presented the prodromal signs of any currently diagnosed psychiatric disorder during service.  

The examiner's attention is directed to the February 1984 enlistment examination showing a normal psychiatric system, a February 1984 Report of Medical History wherein the Veteran denied psychiatric problems, a Medical Board dated in April 1984 showing a diagnosis of adjustment disorder with depressed mood, and post-service treatment records dated as early as January 1999 showing treatment for various psychiatric disorders to include schizoaffective disorder and depressive disorder.  

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.     

3.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


